DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on Dec. 29, 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Drawings
3.	The drawings contain seven sheets of figures 1-11 were received on 5/8/19.  These drawings are objected by the examiner for the following reason(s).
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature related to a plurality of slide stages disposed in parallel on the secondary light transmission channel as recited in claim 6; and
Second, the feature related to a plurality of gaps on the lower surface of the movable plate as recited in claim 11. Applicant should note that while figure 6 show a gap numbered as “24”; however, the drawings do not show a plurality of gaps as claimed in present claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	The summary of the invention is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and moves other detailed description of the invention to the section of “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS”.  
Appropriate correction is required.
Claim Objections
7.	Claims 1-11 are objected to because of the following informalities.  Appropriate correction is required.
a) It is suggested that the use of terms “said” and “the” to refer to an element/component previously recited in a claim or in a dependent claim throughout the claims should be consistent. In claim 1, for example, applicant has used both terms to refer to an element/component being recited in the claim, see “said spacing bosses” and “the retainer plate” in claim 1 on line 12, see “said slide state” and “the object slide” in claim 2 on lines 1 and 4, respectively;
b) In each of claim 2 (line 3), claim 3 (line 5), claim 6 (line 2), claim 7 (line 6, line 9, line 10, line 11 and line 12), and claim 10 (line 3): the terms “the said” should be changed to --the--or --said--;
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason(s).

It is noted that in the base claim 1, the claim recites that the retainer plate has at least one primary light transmission channel, see claim 1 on line 2, and the movable plate has at least one secondary transmission channel, see claim 1 on line 6. However, in claim 7, the claim recites that the retainer plate further comprises two primary transmission channels, see claim 7 on lines 1-3, and the movable plate further comprises two secondary transmission channels, see claim 7 on lines 9-10. (examiner’s emphasis). Thus, based on the features recited in claim 7 then the retainer plate has at least one primary transmission channel and further two primary transmission channels, and the movable plate has at least one secondary transmission channel and further two secondary transmission channels. Such a structure is misdescriptive of the invention as disclosed in the specification and shown in figures, particular, in figures 1 and 6.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Allowable Subject Matter
10.	Claims 1-6 and 11 would be allowable if rewritten to overcome the objections to the claims as set forth in the present office action.
11.	Claims 7-10 would be allowable if rewritten to overcome the rejections and the objections to the claims as set forth in the present office action.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872